Case 2:20-bk-54794      Doc 17    Filed 12/11/20 Entered 12/14/20 09:41:37            Desc Main
                                  Document Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: December 11, 2020




                   UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

  In Re:                                          : Case No: 20-54794
           WILLIAM M. SWEENEY                     :
           MICHELLE L. SWEENEY                    :
                                                  : CHAPTER 13
               Debtor(s)                          : Judge Jeffery P. Hopkins

                   ORDER RESCHEDULING HEARING ON
                   CONFIRMATION OF CHAPTER 13 PLAN
         This matter is before the Court on the report of the Chapter 13 Trustee. The Chapter
 13 plan as proposed by the Debtor(s) will not be in posture for confirmation on the
 scheduled confirmation hearing date. Accordingly, it is so ORDERED and notice is hereby
 given, that the hearing on confirmation of the Debtor(s)' Chapter 13 plan, and any objections
 thereto, is rescheduled to 02/01/2021 at 01:00 PM.

         Given the concerns surrounding COVID-19 (Coronavirus), this hearing will be
 conducted telephonically. Please refer to the instructions for telephonic attendance of the
 hearing, including a call in number and access code (free of cost), in Judge Hopkins’ Notice
 Regarding Scheduled Hearings located on the Bankruptcy Court’s website
 at: www.ohsb.uscourts.gov under the Judges’ Information / Chief Judge Jeffery P. Hopkins
 / Policies and Procedures tab OR under Judge’s Information/ Chief Judge Jeffery P. Hopkins
 / Hearing Schedules.

        If you cannot access the instructions located on the website, please contact Judge
 Hopkins’ Courtroom Deputy, Karli Fisher, by telephone at (513) 684-2852 or by email at
 Karli_Fisher@ohsb.uscourts.gov.
Case 2:20-bk-54794      Doc 17     Filed 12/11/20 Entered 12/14/20 09:41:37   Desc Main
                                   Document Page 2 of 2



     IT IS SO ORDERED.



  Copies to: All Creditors and Parties in Interest
